EXHIBIT 10.2

[image_001.jpg]

 

UNLIMITED GUARANTY

 

 

This Unlimited Guaranty (this “Guaranty”) is entered into effective March 28,
2013 by ARMADA OIL, INC., a Nevada corporation (“Guarantor”), for the benefit of
THE F&M BANK & TRUST COMPANY (“Lender”) for itself and as Collateral Agent under
the Intercreditor Agreement (as defined below). For valuable consideration,
Guarantor absolutely and unconditionally guarantees and promises to pay to
Lender or its order, in legal tender of the United States of America, the
Obligations (as defined below) of MESA ENERGY, INC. (“Borrower”) to Lender on
the terms and conditions set forth in this Guaranty. Under this Guaranty, the
liability of Guarantor is unlimited and the obligations of Guarantor are
continuing.

 

1. DEFINITIONS. The following words have the meanings assigned below when used
in this Guaranty:

 

(a) “Intercreditor Agreement” means the Intercreditor Agreement dated July 22,
2011 among Borrower, Lender, and Cargill, Incorporated.

 

(b) “Loan Agreement” means the Loan Agreement dated July 22, 2011, executed by
Borrower and Lender, as now or hereafter amended, restated, replaced,
supplemented, or otherwise modified, from time to time.

 

(c) “Loan Documents” means the Loan Agreement, the Note, and all Loan Documents
(as defined in the Loan Agreement), and includes, without limitation, all
promissory notes, credit agreements, loan agreements, guaranties, security
agreements, mortgages, deeds of trust, and all other instruments, agreements,
and documents, whether now or hereafter existing, executed in connection with
the Obligations.

 

(d) “Obligations” means the aggregate of:

 

(1) The Revolving Note;

 

(2) Any and all other or additional indebtedness, obligations, or liabilities
for which Borrower is now or may become liable to Lender under the Loan
Agreement;

 

(3) Any and all other or additional indebtedness or liabilities for which
Borrower is now or may become liable to Lender in any manner (including without
limitation overdrafts in a bank account), whether under this instrument or
otherwise, either primarily or secondarily, absolutely or contingently, directly
or indirectly, and whether matured or unmatured, regardless of how the
indebtedness or liability may have been or may be acquired by Lender; and

 

(4) All Hedge Liabilities (as defined in the Loan Agreement) and all other
present and future obligations of Borrower to Lender or any Hedge Provider (as
defined in the Loan Agreement) under the terms of the ISDA Agreement (as defined
in the Loan Agreement) or any present or future Hedge Transactions (as defined
in the Loan Agreement), including all confirmations and other transactions
consummated thereunder, now existing or hereafter entered into between Borrower
and Lender or Hedge Provider, and including, without limitation, to the extent
such Hedge Transaction is with another financial institution or counter-party,
the issuance from time to time by Lender of standby letters of credit for
Borrower’s account in the name of such other counter-party, as beneficiary, in
connection with the Hedge Transactions; and

 



1

 

 

 

(5) Any and all extensions and renewals of or substitutes for any of the
foregoing indebtedness, obligations, and liabilities or any part thereof.

 

(e) “Revolving Note” means the revolving promissory note dated September 21,
2012, in the principal amount of $25,000,000.00, payable by Borrower to the
order of Lender, and all renewals and extensions of, and substitutions for, that
note.

 

2. NATURE OF GUARANTY. This is a guaranty of payment and not of collection.
Guarantor’s liability under this Guaranty shall be open and continuous for so
long as this Guaranty remains in force. Guarantor intends to guarantee at all
times the performance and prompt payment when due, whether at maturity or
earlier by reason of acceleration or otherwise, of all Obligations. Accordingly,
no payments made upon the Obligations will discharge or diminish the continuing
liability of Guarantor in connection with any remaining portions of the
Obligations or any of the Obligations which subsequently arises or is thereafter
incurred or contracted.

 

3. DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all Obligations incurred,
committed, or contracted before receipt by Lender of any notice of revocation
shall have been fully and finally paid and satisfied and all other obligations
of Guarantor under this Guaranty shall have been performed in full. If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor’s
written notice of revocation must be delivered to Lender at the address of
Lender listed below or such other place as Lender may designate in writing. This
Guaranty may be revoked only with respect to the Obligations incurred or
contracted by Borrower, or acquired or committed to by Lender after the date on
which written notice of revocation is actually received by Lender. No notice of
revocation hereof shall be effective as to any Obligations: (a) existing at the
date of receipt of such notice; (b) incurred or contracted by Borrower, or
acquired or committed to by Lender, prior to receipt of such notice; (c) now
existing or hereafter created pursuant to or evidenced by the Loan Agreement or
a commitment in existence prior to receipt of such notice under which Borrower
is or may become obligated to Lender; or (d) renewals, extensions,
consolidations, substitutions, and refinancings of the foregoing. Guarantor
waives notice of revocation given by any other guarantor of the Obligations. If
Guarantor is an individual, this Guaranty shall bind the estate of Guarantor as
to Obligations created both before and after the death or incapacity of
Guarantor, regardless of Lender’s actual notice of Guarantor’s death or
incapacity. Subject to the foregoing, Guarantor’s executor or administrator or
other legal representative may revoke this Guaranty in the same manner in which
Guarantor might have revoked it and with the same effect. Release of any other
guarantor of the Obligations, or termination or revocation of any other guaranty
of the Obligations, shall not affect the liability of Guarantor under this
Guaranty. Notwithstanding any provision to the contrary, it shall be an Event of
Default under the Loan Agreement if Guarantor revokes, or disputes the validity
of or liability under, this Guaranty or any of the Loan Documents. It is
anticipated that fluctuations may occur in the aggregate amount of the
Obligations covered by this Guaranty, and it is specifically acknowledged and
agreed by Guarantor that reductions in the amount of the Obligations, even to
zero dollars shall not constitute a termination of this Guaranty.

2

 

 

4. AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after
any revocation hereof, without notice or demand and without lessening or
otherwise affecting Guarantor’s liability under this Guaranty, from time to
time: (a) prior to revocation as set forth above, to make one or more additional
secured or unsecured loans to Borrower, to lease equipment or other goods to
Borrower, or otherwise to extend additional credit to Borrower; (b) to alter,
compromise, renew, extend, accelerate, or otherwise change one or more times the
time for payment or other terms of the Obligations or any part of the
Obligations, including increases and decreases of the rate of interest on the
Obligations; extensions may be repeated and may be for longer than the original
loan term; (c) to take and hold security for the payment of this Guaranty or the
Obligations, and exchange, enforce, waive, fail or decide not to perfect, and
release any such security, with or without the substitution of new collateral;
(d) to release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose; (e) to determine how, when, and what application of
payments and credits shall be made on the Obligations; (f) to apply such
security and direct the order or manner of sale thereof, including without
limitation, any non-judicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Lender in its discretion may determine;
(g) to sell, transfer, assign, or grant participations in all or any part of the
Obligations; and (h) to assign or transfer this Guaranty in whole or in part.

 

5. REPRESENTATIONS, WARRANTIES, AND COVENANTS. Guarantor represents, warrants,
and covenants to Lender that (a) no representations or agreements of any kind
have been made to Guarantor which would limit or qualify in any way the terms of
this Guaranty; (b) this Guaranty is executed at Borrower’s request and not at
the request of Lender; (c) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor’s assets; (d)
Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; (e) Guarantor will provide to Lender financial statements and other
financial information regarding Guarantor as Lender may request from time to
time, in form and detail acceptable to Lender, and all such financial
information heretofore and hereafter provided to Lender is and shall be true and
correct in all material respects and fairly presents the financial condition of
Guarantor as of the dates thereof, and no material adverse change has occurred
in the financial condition of Guarantor since the date of the most current
financial statements provided to Lender; (f) Guarantor is familiar with the
current financial condition of Borrower and has established adequate means of
obtaining from Borrower on a continuing basis information regarding Borrower’s
future financial condition and is not relying on Lender to provide such
information to Guarantor; (g) as of the date hereof, and after giving effect to
this Guaranty, (i) Guarantor is and will be solvent, (ii) the fair saleable
value of Guarantor’s assets exceeds and will continue to exceed Guarantor’s
liabilities (both fixed and contingent), (iii) Guarantor is and will continue to
be able to pay Guarantor’s debts as they mature, and (iv) if Guarantor is not an
individual, Guarantor has and will continue to have sufficient capital to carry
on its business and all businesses in which it is about to engage; and (h)
Guarantor has the power and authority to execute, deliver, and perform this
Guaranty and the other Loan Documents executed by Guarantor. Guarantor agrees to
keep adequately informed from such means of any facts, events, or circumstances
which might in any way affect Guarantor’s risks under this Guaranty, and
Guarantor further agrees that Lender shall have no obligation to disclose to
Guarantor any information or documents acquired by Lender in the course of its
relationship with Borrower.

 



3

 



 

6. WAIVERS. (a) General Waivers. Guarantor waives any right to require Lender
(i) to continue lending money or to extend other credit to Borrower; (ii) to
make any presentment, protest, demand, or notice of any kind, including notice
of any nonpayment of the Obligations or of any nonpayment related to any
collateral, or notice of any action or non-action on the part of Borrower,
Lender, any surety, endorser, or other guarantor in connection with the
Obligations or in connection with the creation of new or additional loans or
obligations; (iii) to notify Guarantor of any change in the manner, place, time,
or terms of payment of any of the Obligations (including, without limitation,
any renewal, extension, or other modification of any of the Obligations); or
(iv) to notify Guarantor of any change in the interest rate accruing on any of
the Obligations (including, without limitation, any periodic change in such
interest rate that occurs because such Obligations accrue interest at a variable
rate which may fluctuate from time to time). Should Lender seek to enforce the
obligations of Guarantor hereunder, Guarantor waives any right to require Lender
to first (i) resort for payment or to proceed directly or at once against any
person, including Borrower or any other guarantor of the Obligations; (ii) to
proceed directly against, marshal, enforce, or exhaust any collateral held by
Lender from Borrower, Guarantor, any other guarantor, or any other person; or
(iii) to pursue any other remedy within Lender’s power.

 

(b) Waiver of Defenses. Guarantor waives all rights of Guarantor under, or the
requirements imposed by, Chapter 43 of the Texas Civil Practice and Remedies
Code. Guarantor also waives any and all rights or defenses arising by reason of
(i) any election of remedies by Lender which destroys or otherwise adversely
affects Guarantor’s subrogation rights or Guarantor’s rights to proceed against
Borrower for reimbursement, including without limitation, any loss of rights
Guarantor may suffer by reason of any law limiting, qualifying, or discharging
the Obligations; (ii) any disability or other defense of Borrower, of any other
guarantor, or of any other person, or by reason of the cessation of Borrower’s
liability from any cause whatsoever, other than payment in full in legal tender
of the Obligations; (iii) any right to claim discharge of the Obligations on the
basis of unjustified impairment of any collateral for the Obligations; or (iv)
any defenses given to guarantors at law or in equity other than actual payment
and performance of the Obligations. This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of all or any
part of the Obligations is rescinded or must otherwise be returned by Lender
upon the insolvency, bankruptcy, or reorganization of Borrower, Guarantor, any
other guarantor of all or any part of the Obligations, or otherwise, all as
though such payment had not been made.

 

(c) Waiver of Claims. Guarantor further waives and agrees not to assert or claim
at any time any deductions to the amount guaranteed under this Guaranty for any
claim of set off, counterclaim, counter demand, recoupment, or similar right,
whether such claim, demand, or right may be asserted by Borrower, Guarantor, or
both. In addition to any other waivers, agreements, and covenants of Guarantor
set forth herein, Guarantor hereby further waives and releases all claims,
causes of action, defenses, and offsets for any act or omission of Lender, its
directors, officers, employees, representatives, or agents in connection with
Lender’s administration of the Obligations, except for Lender’s willful
misconduct and gross negligence.

 

(d) Waiver of Subrogation. Notwithstanding any provision in this Guaranty to the
contrary, Guarantor hereby waives and releases (i) any and all rights of
subrogation, reimbursement, indemnification, or contribution which it may have
after payment in full or in part of the Obligations against others liable on any
of the Obligations, (ii) any and all rights to be subrogated to the rights of
Lender in any collateral or security for any of the Obligations after payment in
full or in part of the Obligations, and (iii) any and all other rights and
claims of Guarantor against Borrower or any third party as a result of
Guarantor’s payment of any Obligations.

 

(e) Waivers Binding. Guarantor warrants and agrees that each of the waivers set
forth above is made with Guarantor’s full knowledge of its significance and
consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law. If any such waiver is determined to be
contrary to any applicable law or public policy, such waiver shall be effective
only to the extent permitted by law or public policy.

 



4

 



 

7. PAYMENT BY GUARANTOR. In the event of a default in the payment or performance
of all or any part of the Obligations when such Obligations become due, whether
by its terms, by acceleration, or otherwise, Guarantor shall, without notice or
demand, promptly pay the amount due thereon to Lender, in lawful money of the
United States. The exercise by Lender of any right or remedy under this Guaranty
or under any other agreement or instrument, at law, in equity or otherwise,
shall not preclude concurrent or subsequent exercise of any other right or
remedy. Whenever Guarantor pays any sum which is or may become due under this
Guaranty, written notice must be delivered to Lender contemporaneously with such
payment. In the absence of such notice to Lender by Guarantor, any sum received
by Lender on account of the Obligations shall be conclusively deemed paid by

Borrower.

 

8. MISCELLANEOUS PROVISIONS. (a) Amendments. This Guaranty, together with any
Loan Documents, constitutes the entire understanding and agreement of the
parties as to the matters set forth in this Guaranty and supersedes all prior
written and oral agreements and understandings, if any, regarding same. No
alteration of or amendment to this Guaranty shall be effective unless given in
writing and signed by the party or parties sought to be charged or bound by the
alteration or amendment.

 

(b) Applicable Law. This Guaranty has been delivered to Lender and is
performable in Dallas County, Texas. Courts within the State of Texas have
jurisdiction over any dispute arising under or pertaining to this Guaranty, and
venue for such dispute shall be in Dallas County, Texas. THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND
APPLICABLE FEDERAL LAWS.

 

(c) Costs and Expenses. Guarantor shall also pay on demand by Lender all costs
and expenses, including, without limitation, all reasonable attorneys fees,
incurred by Lender in connection with the enforcement or collection of this
Guaranty and with the collection or sale of any collateral securing this
Guaranty. This covenant shall survive the payment of the Obligations.

 

(d) Notice. All notices required to be given by either party to the other under
this Guaranty shall be in writing and, except for revocation notices by
Guarantor, shall be effective when actually delivered or when deposited with a
nationally recognized overnight courier, or when deposited in the United States
mail, first class postage prepaid, addressed to the party to whom the notice is
to be given at the address shown below or to such other addresses as either
party may designate to the other in writing. All revocation notices by Guarantor
shall be in writing and shall be effective only upon delivery to Lender as
provided above in the section titled “DURATION OF GUARANTY.” For notice
purposes, Guarantor agrees to keep Lender informed at all times of Guarantor’s
current address. In the event that Guarantor is entitled to receive any notice
under the Uniform Commercial Code, as it exists in the state governing any such
notice, of the sale or other disposition of any collateral securing all or any
part of the Obligations or this Guaranty, reasonable notice shall be deemed
given when such notice is given pursuant to the terms of this Subsection ten
(10) days prior to the date any public sale, or after which any private sale, of
any such collateral is to be held.

 

(e) Interpretation. In all cases where there is more than one Borrower, then all
words used in this Guaranty in the singular shall be deemed to have been used in
the plural where the context and construction so require; and where there is
more than one Borrower named in this Guaranty, the word “Borrower” shall mean
all and any one or more of them. This Guaranty is for the benefit of Lender, its
successors and assigns. This Guaranty is binding upon Guarantor and Guarantors’s
heirs, executors, administrators, personal representatives, and successors.
Caption headings in this Guaranty are for convenience purposes only and are not
to be used to interpret or define the provisions of this Guaranty. If a court of
competent jurisdiction finds any provision of this Guaranty to be invalid or
unenforceable as to any person or circumstance, such finding shall not render
that provision invalid or unenforceable as to any other persons or
circumstances, and all provisions of this Guaranty in all other respects shall
remain valid and enforceable. If any one or more of Borrower or Guarantor are
corporations, limited liability companies, or partnerships, it is not necessary
for Lender to inquire into the powers of Borrower or Guarantor or of the
officers, directors, managers, members, partners, or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Guaranty.

 



5

 



 

(f) Waiver. Lender shall not be deemed to have waived any rights under this
Guaranty unless such waiver is given in writing and signed by Lender, and then
only in the specific instance and for the purpose given. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver by Lender of a provision of this Guaranty
shall not prejudice or constitute a waiver of Lender’s right to thereafter
demand strict compliance with that provision or any other provision of this
Guaranty. No prior waiver by Lender, nor any course of dealing between Lender
and Guarantor, shall constitute a waiver of any of Lender’s rights or of any of
Guarantor’s obligations as to any future transactions. Whenever the consent of
Lender is required under this Guaranty, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required, and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED “DURATION OF GUARANTY”. NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.

6

 

Signed effective the date stated above.

  

 



        Guarantor’s address:   GUARANTOR:       ARMADA OIL, INC.,       a Nevada
corporation               By:         Name:         Title:    



 

 

Lender’s address:

THE F&M BANK & TRUST COMPANY

Attention: Christina Kitchens, Senior Vice President

3811 Turtle Creek Boulevard, Suite 1700

Dallas, Texas 762519

 

 

 



7

